          Case 4:19-cv-00872-HSG Document 151 Filed 05/15/19 Page 1 of 6



     JAMES M. BURNHAM
 1   Deputy Assistant Attorney General
 2   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4   ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
     LESLIE COOPER VIGEN
 7   RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
     1100 L Street, NW
10   Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants

13                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                     OAKLAND DIVISION
15
16                                                                     No. 4:19-cv-00872-HSG
      STATE OF CALIFORNIA, et al.,
17                                                                     DEFENDANTS’ RESPONSE TO
                            Plaintiffs,                                THE COURT’S MAY 13, 2019
18
                                                                       ORDER
19             v.

      DONALD J. TRUMP, et al.,                                         Hearing Date: May 17, 2019
20                                                                     Time: 10:00 a.m.
21                          Defendants.                                Place: Oakland Courthouse
                                                                              Courtroom 2, 4th Floor
22
23
24
25
26
27
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
          Case 4:19-cv-00872-HSG Document 151 Filed 05/15/19 Page 2 of 6




 1           Defendants hereby submit the following response to the questions posed in the Court’s May
 2   13, 2019 Order regarding status of funds used for border barrier construction under the disputed
 3   statutes in this case.
 4           1.       Updated Information About the Status and/or Use of Funds
 5                    A.       Treasury Forfeiture Fund (TFF)
 6           As explained in Defendants’ opposition brief in the States’ case, TFF funds are being made
 7   available to U.S. Customs and Border Protection (CBP) in two tranches. See Defs’ Opp. at 9 (No.
 8   4:19-cv-00872, ECF No. 89). The first tranche of $242 million was made available to CBP for
 9   obligation on March 14, 2019. Id. CBP will be obligating the first $242 million through an Interagency
10   Agreement with the U.S. Army Corps of Engineers. See Third Declaration of Loren Flossman ¶ 4
11   (May 14, 2019) (attached as Exhibit 1). CBP will retain a small portion of the $242 million for program
12   support on the TFF funded projects. Id. The Interagency Agreement will likely be in place by June
13   2019. The second tranche of $359 million is expected to be made available for obligation at a later
14   date upon Treasury’s receipt of additional anticipated forfeitures. See Defs’ Opp. at 9.
15           CBP plans to use TFF funds exclusively for projects in the Rio Grande Valley Sector. See
16   Third Flossman Decl. ¶ 5. CBP may use some TFF funds for planning related to barrier construction
17   projects in other sectors, but no decisions have been made to use TFF funds for that purpose. Id.
18                    B.       10 U.S.C. § 284 & § 8005 of the DoD Appropriations Act
19           On May 13, 2019, Defendants submitted the Second Declaration of Kenneth Rapuano that
20   provides updated information about the Department of Defense’s (DoD) use of 10 U.S.C. § 284 & §
21   8005 of the DoD Appropriations Act for Fiscal Year 2019. Mr. Rapuano’s declaration updates the
22   status of the project identified as Yuma Sector Project 2 and states that the U.S. Army Corps of
23   Engineers has decided not to fund or construct this project under § 284 or § 8005 See Second Rapuano
24   Decl. ¶ 4. Additionally, Mr. Rapuano’s second declaration explains that, on May 9, 2019, the Acting
25   Secretary of Defense authorized the funding of four additional CBP-requested projects using § 284.

26   Id. ¶ 6. One project is located in California (El Centro Project 1), and three projects are located in

27   Arizona (Tucson Sector Projects 1, 2, and 3). Id.; see also First Rapuano Decl., Ex. A (describing project

28   locations). To fund these four projects, the Acting Secretary of Defense decided to use DoD’s general



     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  1
          Case 4:19-cv-00872-HSG Document 151 Filed 05/15/19 Page 3 of 6




 1   transfer authority under § 8005 of the DoD Appropriations Act, 2019 (Pub. L. 115-235), and § 1001
 2   of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (NDAA) (Pub. L.
 3   115-232), as well as DoD’s special transfer authority under § 9002 of the DoD Appropriations Act
 4   and § 1512 of the NDAA, to transfer $1.5 billion between DoD appropriations. See Second Rapuano
 5   Decl. ¶ 7. Specifically, the Acting Secretary of Defense determined that the four projects will be
 6   funded through a transfer of $1.5 billion to the counter-narcotics support line of the Drug Interdiction
 7   and Counter-Drug Activities, Defense, account. See id. On May 9, 2019, the DoD Comptroller
 8   initiated the reprogramming to transfer these funds. See Third Declaration of Kenneth Rapuano ¶ 4
 9   (May 15, 2019) (attached as Exhibit 2).1 On May 15, 2019, the Acting Secretary of Homeland Security
10   exercised his authority under § 102(c)(1) of the Illegal Immigration Reform and Immigrant
11   Responsibility Act of 1996, as Amended, to issue waivers for the four projects. See Determinations
12   Pursuant to Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
13   as Amended, 84 Fed. Reg. 21798-21801 (May 15, 2019). The U.S. Army Corps of Engineers expects
14   to award contracts for the four projects by May 16, 2019, and construction will begin no earlier than
15   45 days after the award of the contracts. See Second Rapuano Decl. ¶¶ 10-11.
16           Mr. Rapuano’s declaration also stated that a contract is expected to be awarded by May 16,
17   2019, for the project identified as Yuma Sector Project 1. See Second Rapuano Decl. ¶ 10. A contract
18   had previously been awarded for this project on April 9, 2019, see First Rapuano Decl. ¶ 8, but in
19   response to a bid protest filed with the Government Accountability Office (GAO), see
20   www.gao.gov/docket/B-417499.1, the U.S. Army Corps of Engineers took corrective action to
21   remedy the alleged procurement mistake and terminated the contract on May 4, 2019. The U.S. Army
22   Corps of Engineers resolicited bids for the contract on May 5, 2019, and a new contract is expected
23   to be awarded by May 16, 2019. See Second Rapuano Decl. ¶ 10.
24           Additionally, the contract that the U.S. Army Corps of Engineers awarded to SLSCO Ltd. of
25   Galveston, Texas ($789 million) on April 9, 2019, see First Rapuano Decl. ¶ 8, to perform work in

26   support of El Paso Sector Project 1 is currently the subject of bid protest litigation in the United States

27
             1
28           Mr. Rapuano’s second declaration stated that the reprogramming actions were initiated on
     May 10, but the reprogramming actions actually occurred on May 9. See Third Rapuano Decl. ¶ 4.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  2
            Case 4:19-cv-00872-HSG Document 151 Filed 05/15/19 Page 4 of 6




 1   Court of Federal Claims. See Fisher Sand & Gravel v. United States, No. 19-615C (Fed. Cl.). The court
 2   is scheduled to hold a sealed hearing on May 16, 2019, to address the merits of the plaintiff’s challenge
 3   to the agency’s decision to override an automatic stay of contract performance. See id. (ECF Nos. 24,
 4   34).
 5                    C.       10 U.S.C. § 2808
 6           On May 6, 2019, the Chairman of the Joints Chiefs of Staff submitted an assessment to the
 7   Acting Secretary of Defense addressing whether and how military construction projects could
 8   support the use of the armed forces in addressing the national emergency at the southern border.
 9   See Third Rapuano Decl. ¶ 5. This internal assessment provides the Acting Secretary of Defense
10   with information and recommendations about specific border barrier construction projects
11   identified by the Department of Homeland Security. Id. The Chairman’s assessment analyzes
12   various factors and is intended to inform the Acting Secretary’s determination whether specific
13   barrier construction projects are necessary to support the use of the armed forces and which specific
14   projects to undertake. Id. The Acting Secretary of Defense has taken no action on the assessment
15   and has not yet decided to undertake or authorize any barrier construction projects under § 2808.
16   Id.
17           Also on May 6, 2019, the Under Secretary of Defense (Comptroller)/Chief Financial Officer
18   identified existing unawarded military construction projects of sufficient value to provide up to $3.6
19   billion of funding for potential border barrier construction pursuant to § 2808. Id. ¶ 6. The
20   Comptroller reviewed the pool of current unawarded military construction projects with award dates
21   after September 30, 2019. Id. As directed by the Acting Secretary of Defense, the Comptroller
22   excluded from consideration military housing, barracks, or dormitory projects, as well as military
23   construction projects that already have been awarded. Id. The Acting Secretary of Defense has
24   taken no action on this information and has not yet decided to undertake or authorize any barrier
25   construction projects § § 2808. Id.

26           The Acting Secretary of Defense is not expected to make a decision regarding any projects

27   under § 2808 prior to May 22, 2019. Id. ¶ 7. Once a decision is made, the Government will inform

28   the Court.



     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  3
          Case 4:19-cv-00872-HSG Document 151 Filed 05/15/19 Page 5 of 6




 1
 2             2.      DoD Funding For Support to DHS Under 10 U.S.C. § 284(b)(7)
 3             To date, the Acting Secretary of Defense has authorized $2.5 billion in border barrier
 4   construction support under 10 U.S.C. § 284(b)(7). Id. ¶ 3. The Acting Secretary of Defense does
 5   not intend, and is not currently planning, to provide additional border barrier construction support
 6   to DHS under § 284(b)(7) during the next six months. Id.
 7             Of this $2.5 billion total, $1,818,465,000 is attributable to transfers of funds to the counter-
 8   narcotics support line of the Drug Interdiction and Counter-Drug Activities, Defense, account
 9   pursuant to § 8005 of the DoD Appropriations Act and § 1001 of the NDAA. $1 billion was
10   transferred on March 25, 2018, see First Rapuano Decl. ¶ 5, Ex. C & D, and $818,464,000 was
11   transferred on May 9, 2019, see Second Rapuano Decl. ¶ 7, Ex. B; Third Rapuano Decl. ¶ 4, Ex. A.2
12   The remaining $681,535,000 was transferred to the counter narcotics support line on May 9, 2019
13   pursuant to DoD’s special transfer authority under § 9002 of the DoD Appropriations Act and
14   § 1512 of the NDAA. See Third Rapuano Decl. ¶ 4, Ex. A. Section 9002 of the DoD
15   Appropriations Act incorporates the requirements of § 8005 by reference and § 1512 of NDAA
16   incorporates the requirements of § 1001 by reference.
17             At the time of the initial transfer of funds on March 25, 2019, the counter-narcotics support
18   line appropriation had a total of $238,306,000 in unobligated funds. See First Rapuano Decl. ¶ 5, Ex.
19   D at 2.
20
21
     DATE: May 15, 2019                                           Respectfully submitted,
22
                                                                  JAMES M. BURNHAM
23                                                                Deputy Assistant Attorney General

24                                                                JOHN G. GRIFFITHS
                                                                  Director, Federal Programs Branch
25
                                                                  ANTHONY J. COPPOLINO
26                                                                Deputy Director, Federal Programs Branch
27             2
              Exhibit A is an updated and signed version of the transfer notice that was provided to
28   Congress on May 10, 2019. See Third Rapuano Decl. It replaces Exhibit C to the Second Rapuano
     Declaration. Id.


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  4
          Case 4:19-cv-00872-HSG Document 151 Filed 05/15/19 Page 6 of 6




 1
                                                                  /s/ Andrew I. Warden
 2                                                                ANDREW I. WARDEN
                                                                  Senior Trial Counsel (IN Bar No. 23840-49)
 3
                                                                  RACHAEL L. WESTMORELAND
 4                                                                KATHRYN C. DAVIS
                                                                  MICHAEL J. GERARDI
 5
                                                                  LESLIE COOPER VIGEN
 6                                                                Trial Attorneys
                                                                  U.S. Department of Justice
 7                                                                Civil Division, Federal Programs Branch
                                                                  1100 L Street, NW
 8
                                                                  Washington, D.C. 20530
 9                                                                Tel.: (202) 616-5084
                                                                  Fax: (202) 616-8470
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Defs’ Response to Court’s May 13 Order
                                                                  5
